DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Examiner is very grateful for applicant’s attorney Ayaka Hatori’s time in conducting the October 22, 2020 interview and wishes to sincerely thank Attorney Hatori therefor.

Response to Amendment
Applicant’s amendment filed October 22, 2020 has been entered. Claims 1-38 remain pending in the application. Applicant’s amendment to the claims has overcome each and every provisional double patenting rejection previously set forth in the July 23, 2020 Non Final Rejection.

Response to Arguments
Applicant’s arguments filed October 22, 2020 have been fully considered.
	Applicant argues at pp. 12-13 of the October 22, 2020 response against the rejection of claims 1-38 as anticipated by Radhakrishnan, specifically pointing to amendments entered presently. The same amendments to which applicant refers have altered the scope of the independent claims and necessitated new grounds of rejection 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.













Claims 1-38 are rejected under 35 U.S.C. 103 as being unpatentable over US Pre-Grant Publication 2008/0098045 to Radhakrishnan in view of US Patent No. 9,753,935 to Tobin.

	With regard to independent claim 27,
	Radhakrishnan teaches a system comprising: 
	one or more processors; and 
	data storage containing instructions executable by the one or more processors to perform operations (Radhakrishnan: ¶0072 – teachings’ implementation as stored instructions executed by processor. Examiner notes that the preamble is afforded such patentable weight to where the system be capable of being configured to perform the recited preamble functionality.) comprising: 
		executing a transaction on a table comprising database data (Radhakrishnan: ¶¶0076-0078 – committed transactions. See ¶0044 – database tables with temporal data. See also ¶¶0033-0034 – history table, with updates, associated transaction data.), the executing of the transaction comprising generating a new table version (Radhakrishnan: ¶¶0084-0085 – transactions cause tables to change with table versions tracked. See also above citations.); 
		in response to the transaction being fully executed, generating a change tracking entry comprising an indication of one or more modifications made to the table by the transaction (Radhakrishnan: ¶¶0076-0078 – SCNs keep track of changes resulting from transactions. See also above citations.); 
		entering the change tracking entry into a change tracking stream (Radhakrishnan: ¶¶0084-0085 – transactions cause tables to change with table versions tracked. See fig. 1 history table 135 and HTE 137 temporal metadata regarding SCN. See also ¶¶0033-0034 – history table, with updates, associated transaction data as well as above citations.); and
 		executing a task on the new table version in response to a trigger event. (Radhakrishnan: ¶0092 – DDL statements executed, e.g. adding/dropping columns, reflected in history table 153. See also above citations.)
	Radhakrishnan does not fully and explicitly teach comprising one or more immutable micro-partitions storing;
	table version on a new micro-partition, the new table version including updated database data that reflects the transaction.
	 Tobin teaches a system comprising executing a transaction on a table comprising one or more immutable micro-partitions storing database data (Tobin: col. 25, ll. 13-22 – tables used to implement system functionality, storage. See col. 5, ll. 24-65 – transactions received from data sources are written to write ahead log and subsequently immutably written to disk. See also col. 8, ll. 34-62 – data from data sources may represent partitions of a given data set.), the executing of the transaction comprising generating a new table version on a new micro-partition (Tobin: col. 25, ll. 13-22 – tables used to implement system functionality, storage. See col. 8, ll. 34-62 – data from data sources may represent partitions of a given data set. See also teachings’ reference to updated data file(s) at col. 21, ll. 11-22, as well as above citations. Examiner notes that the functionality taught, as discussed above, with , the new table version including updated database data that reflects the transaction. (Tobin: col. 5, ll. 24-65 – transactions received from data sources are written to write ahead log and subsequently immutably written to disk. See also above citations. Examiner notes that the functionality taught, as discussed hereinabove, with regard to a writeahead log data chunk that becomes immutable and stored on disk in a table would read upon the functionality ascribed to “the new table version”.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the immutable micro-partitions and updates for new table versions of Tobin into the table-partitioning database system of Radhakrishnan by programming the instructions of Radhakrishnan (Radhakrishnan: ¶0072) to include immutable micro-partitions and updates for new table versions, as taught by Tobin. Both systems are directed to processing data tables (Radhakrishnan: ¶0094; Tobin: col. 25, ll. 13-22), partitioning (Radhakrishnan: ¶0030; Tobin: col. 8, ll. 34-62), as well as improving processing efficiency (Radhakrishnan: ¶0132; Tobin: col. 21, ll. 11-22). An advantage obtained through use of immutable micro-partitions and updates for new table versions would have been desirable to implement in the table-partitioning database system of Radhakrishnan. In particular, the motivation to combine the Radhakrishnan and Tobin references would have been to allow for efficient backup of data without unnecessary access to updated version(s) of the data. (Tobin: col. 21, ll. 11-22)

	With regard to dependent claim 28, which depends upon independent claim 27,
	Radhakrishnan and Tobin teach the system of claim 27, wherein the transaction comprises ingesting new data into the table, the operations further comprising:
 	storing the new data in a staging table (Radhakrishnan: ¶0094 – tracked table flag set to store various versions of tables. See abstract – tracked table temporally queryable. See also above citations.); and 
	transforming the new data in the staging table for storage in one or more target tables. (Radhakrishnan: ¶0094 – tracked table flag set to store various versions of tables. See abstract – tracked table temporally queryable. See also above citations.)

	With regard to dependent claim 29, which depends upon independent claim 27,
	Radhakrishnan and Tobin teach the system of claim 27, the operations further comprising advancing a stream offset in the change tracking stream in response to the change tracking entry being entered into in the change tracking stream (Radhakrishnan: ¶0082 – tracking table as history table storing versions of rows based on changes at time points. See also above citations), wherein the trigger event comprises the advancing of the stream offset. (Radhakrishnan: ¶0092 – DDL statements executed, e.g. adding/dropping columns, reflected in history table 153. See also above citations.)



	With regard to dependent claim 30, which depends upon independent claim 27,
	Radhakrishnan and Tobin teach the system of claim 27, wherein the trigger event comprises one or more of: 
	a passing of a predefined time period (Radhakrishnan: ¶0166 – retention period for archive. See ¶¶0074-0075 – time period to keep views. See also above citations. Examiner notes the alternative limitation recited here.); 
	a threshold number of modifications made to the table (Radhakrishnan: ¶0030 – modification causes new storage, e.g. one modification threshold. See also above citations. Examiner notes the alternative limitation recited here.); 
	the entering of the change tracking entry into the change tracking stream (Radhakrishnan: ¶0082 – tracking table as history table storing versions of rows based on changes at time points. See also above citations. Examiner notes the alternative limitation recited here.); and 
	the entering of the change tracking entry into the change tracking stream followed by a passing of a predefined time period. (Radhakrishnan: ¶0166 – retention period for archive. See ¶0082 – tracking table as history table storing versions of rows based on changes at time points and ¶¶0074-0075 – time period to keep views. See also above citations. Examiner notes the alternative limitation recited here.)





	With regard to dependent claim 31, which depends upon independent claim 27,
	Radhakrishnan and Tobin teach the system of claim 27, further comprising:
	removing at least one immutable micro-partition of the one or more immutable micro-partitions including database data prior to execution of the transaction. (Tobin: col. 19, ll. 7-17 – deletion, i.e. “removal” of individual data files, i.e. “immutable micro-partitions”. See col. 8, ll. 34-62 – data from data sources may represent partitions of a given data set. See also col. 25, ll. 13-22 – tables used to implement system functionality, storage, as well as above citations of Tobin. Radhakrishnan: ¶0030 – deletion, i.e. “removal” of portions, i.e. “micro-partitions”, of a history table. See ¶0140 – removal of partitions to help with performance. See also above citations. Examiner notes that both Tobin and Radhakrishnan teach transactions further occurring after transaction related to earlier processing, as can be understood by one of ordinary skill in the art, particularly from the references’ contexts and the portions of the references directed to non-limiting disclosures. [e.g. Radhakrishnan: ¶0244; Tobin: col. 27, l. 21 through col. 28, l. 23])

	With regard to dependent claim 32, which depends upon independent claim 27,
	Radhakrishnan and Tobin teach the system of claim 27, wherein the transaction comprises one or more of an insertion of data into the table, a deletion of data from the table, and an update of data in the table. (Radhakrishnan: ¶0092 – insertion and deletion of columns through DDL statements. See also above citations.)

	With regard to dependent claim 33, which depends upon independent claim 27,
	Radhakrishnan teaches the system of claim 27, wherein the change tracking entry further comprises one or more of: 
	a timestamp indicating when the transaction was requested (Radhakrishnan: ¶0242 – timestamp retained where foreground process may be used as the trigger. See also above citations. Examiner notes the alternative limitation recited here.); 
	a timestamp indicating when the transaction was fully executed (Radhakrishnan: ¶0215 – timestamp create time recorded. See also ¶¶0076-0078 - the committed transactions are the ones stored and reflected in historical tracking, as well as above citations. Examiner notes the alternative limitation recited here.); 
	an identifier of a user that requested the transaction (Radhakrishnan: ¶¶0144-0160 – identifier, e.g. “scott”, used to process transaction.  Examiner notes that “scott” may be a user identifier of an account identifier such as for a company name. See also above citations. Examiner notes the alternative limitation recited here.); 
	an identifier of an account that requested the transaction (Radhakrishnan: ¶¶0144-0160 – identifier, e.g. “scott”, used to process transaction.  Examiner notes that “scott” may be a user identifier of an account identifier such as for a company name. See also above citations. Examiner notes the alternative limitation recited here.); and 
	a minimum and maximum data value pair for data inserted by the transaction. (Radhakrishnan: ¶0110 – max and min SCN values tracked. See also above citations. Examiner notes the alternative limitation recited here.)


	With regard to dependent claim 34, which depends upon independent claim 27,
	Radhakrishnan and Tobin teach the system of claim 27, wherein the task comprises user-defined logic comprising one or more structured query language (SQL) statements. (Radhakrishnan: abstract – user defined tables. See, at least, ¶0075, ¶0092 – use of SQL to implement teachings.)

	With regard to dependent claim 35, which depends upon independent claim 27,
	Radhakrishnan and Tobin teach the system of claim 27, wherein: 
	the change tracking stream advances only after the transaction is fully and successfully executed (Radhakrishnan: ¶0082 – tracking table as history table storing versions of rows based on changes at time points. See ¶0076 - the committed transactions are the ones stored and reflected in historical tracking. See also above citations.); and 
	the task is executed on the new table version once. (Radhakrishnan: ¶0082 – tracking table as history table storing versions of rows based on changes at time points. See ¶0076 - the committed transactions are the ones stored and reflected in historical tracking. See also ¶0092 – DDL statements executed, e.g. adding/dropping columns, reflected in history table 153, as well as above citations. The examiner notes that no discussion of repetition of tasks for a given version appears in the teachings, i.e. “executed…only one time”.)



	With regard to dependent claim 36, which depends upon independent claim 27,
	Radhakrishnan and Tobin teach the system of claim 27, the operations further comprising, in response to executing the task on the new table version, generating a task history entry comprising one or more of: 
	a task name (Radhakrishnan: ¶0092 – name of added column, i.e. “task name”. See also above citations. Examiner notes the alternative limitations being recited here.); 
	a task identification (Radhakrishnan: abstract – history entry identifies operations performed on rows. See also above citations. Examiner notes the alternative limitation being recited here.); 
	an execution timestamp indicating when the task was executed (Radhakrishnan: abstract – temporal metadata indicating time when operations were performed. See also above citations. Examiner notes the alternative limitation recited here.); 
	an execution status indicating whether the task was successfully executed or whether an error was returned (Radhakrishnan: abstract – temporal metadata indicating time when operations were successfully performed. See ¶¶0197-0198 – error may be returned depending on availability of archive. See also above citations. Examiner notes the alternative limitation recited here.): 
	a message comprising an error code in response to the task not being executed successfully (Radhakrishnan: ¶¶0197-0198 – error may be returned depending on availability of archive. See also above citations. Examiner notes the alternative limitation recited here.); and 
	one or more results returned by executing the task. (Radhakrishnan: abstract – temporal metadata indicating time when operations were performed, temporal queries performed on history data to show results of executed tasks. See also above citations. Examiner notes the alternative limitation recited here.)

	With regard to dependent claim 37,
	Radhakrishnan and Tobin teach the system of claim 27, the operations further comprising retrieving the task from database schema (Radhakrishnan: ¶¶0057-0060 – model, i.e. “schema” used to receive temporal query to be solved based on historical operations, i.e. “task”. See also above citations.), wherein the task comprises one or more of: 
	a timestamp indicating when the task was received (Radhakrishnan: ¶0242 – timestamp retained where foreground process may be used as the trigger. See also above citations. Examiner notes the alternative limitation recited here.); 
	a timestamp indicating when the task was generated (Radhakrishnan: ¶0215 – timestamp create time recorded. See also ¶¶0076-0078 - the committed transactions are the ones stored and reflected in historical tracking, as well as above citations. Examiner notes the alternative limitation recited here.); 
	a task name (Radhakrishnan: ¶0092 – name of added column, i.e. “task name”. See also above citations. Examiner notes the alternative limitations being recited here.); 
	a database name indicating the database the task is to be executed (Radhakrishnan: ¶0073 – database operations utilize inputs from i/o devices, which examiner notes would be directed to the database of interest through database name or ; 
	an identifier of an owner of the task (Radhakrishnan: ¶¶0144-0160 – identifier, e.g. “scott”, used to process transaction.  Examiner notes “scott” is the identifier of the owner of the account that is the subject of the task. See also above citations. Examiner notes the alternative limitation recited here.): 
	an identifier of a creator of the task (Radhakrishnan: ¶¶0144-0160 – identifier, e.g. “scott”, used to process transaction.  Examiner notes “scott” requested the transaction associated with temporal querying and may therefore be likewise understood to be the task’s “creator”. See also above citations. Examiner notes the alternative limitation recited here.); 
	a task schedule for the task, the task schedule specifying the trigger event (Radhakrishnan: ¶0034 – records associated with user defined logic that specifies a trigger event. See also above citations. Examiner notes the alternative limitation recited here.);
 	a structured query language (SQL) script (Radhakrishnan: ¶0023 – temporal queries as SQL select statements. See also above citations. Examiner notes the alternative limitation recited here.); 
	a last execution timestamp indicating a last time the task was executed (Radhakrishnan: ¶0215 – timestamp create time recorded. See also ¶¶0076-0078 - the committed transactions are the ones stored and reflected in historical tracking, as well as above citations. Examiner notes the alternative limitation recited here.); andPRELIMINARY AMENDMENTPage 14 
	a last execution status indicating whether the task was executed successfully the last time the task was executed. (Radhakrishnan: ¶0022 – last table state before transaction maintained and used in temporal queries. See also above citations. Examiner notes the use of alternative limitations here.)

	With regard to dependent claim 38, which depends upon independent claim 27,
	Radhakrishnan and Tobin teach the system of claim 27, the operations further comprising advancing a stream offset in the change tracking stream after a determination that the transaction fully commits. (Radhakrishnan: ¶0082 – stream advance is tracked based on associated temporal metadata, i.e. “offset” associated with a version. See ¶¶0084-0085 – transactions cause tables to change with table versions tracked. See also ¶0076 - the committed transactions are the ones stored and reflected in historical tracking, as well as above citations, as well as ¶0090 – association of tracked transaction metadata in a table for committed transactions. Examiner notes the causality, i.e. “after, between transaction commit determination and version/offset advancing. Tobin: col. 5, ll. 24-65 – transactions received from data sources are committed, causing advancing of offset timestamps used in associating data, where the offset is associated with tracked changes caused by transactions.)

	Claims 1-11 are similar in scope to claims 27-37 respectively and are each rejected under a similar respective rationale.



	Claim 17 is similar in scope to claim 35 and is rejected under a similar rationale.

	Claims 18-22 are similar in scope to claims 27-31 respectively and are each rejected under a similar respective rationale.

	Claim 23 is similar in scope to claim 35 and is rejected under a similar rationale.

	Claims 24-26 are each similar in scope to claim 38 and are each rejected under a similar rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAL L BOGACKI whose telephone number is (571)270-5125.  The examiner can normally be reached on Monday - Thursday 9:30am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES K TRUJILLO can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


MICHAL BOGACKI
Examiner
Art Unit 2157



/M.L.B./Examiner, Art Unit 2157    

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157